DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: REDUCING POWER CONSUMPTION OF A TERMINAL DEVICE IN WHICH THE TERMINAL DEVICE DISCOVERS OR MEASURES A NETWORK DEVICE.

Claim Objections
Claims 2-4, 6-7, 9-11, 13-14 are objected to because of the following informalities:  
Claim 2 recites “wherein the step of receiving, by a first device, configuration information sent by a second device further comprises” in lines 1-2. For clarity, it is suggested to replace with “wherein the step of receiving, by the first device, the configuration information sent by the second device further comprises”.
Claim 3 recites “the receiving, by a first device, configuration information sent by a second device comprises” in lines 3-4. For clarity, it is suggested to replace with “the receiving, by the first device, the configuration information sent by the second device comprises”.
Claim 6 recites “the type of first signal” in line 2. For clarity, it is suggested to replace with “the type of the first signal”.
Claim 7 recites “the type of first signal” in line 1. For clarity, it is suggested to replace with “the type of the first signal”.
Claim 9 recites “the obtaining, by a second device, configuration information comprises” in line 3. For clarity, it is suggested to replace with “the obtaining, by the second device, the configuration information comprises”.
Claim 10 recites “the obtaining, by a second device, configuration information comprises” in line 5. For clarity, it is suggested to replace with “the obtaining, by the second device, the configuration information comprises”.
Claim 13 recites “the type of first signal” in line 2. For clarity, it is suggested to replace with “the type of the first signal”.
Claim 14 recites “first signal” in line 1. For clarity, it is suggested to replace with “the first signal”.
Claims 4 and 11 are also objected since they are depended on the objected claims set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first signal” in lines 5-6. It is unclear whether or not it is referring to “first signals” in line 3.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 1 recites “a first signal” in line 7. It is unclear whether or not it is referring to “the first signal” in lines 5-6.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “first signals” in line 4. It is unclear whether or not it is referring to “first signals” in claim 1, line 3.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 5 recites “a terminal device” in lines 4-5. It is unclear whether or not it is referring to “the first device” or “the third device”.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “first signal” in line 2. It is unclear whether or not it is referring to “the first signal” in claim 1, lines 5-6.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “a first signal” in line 3 and line 4. It is unclear whether or not it is referring to “the first signal” in claim 1, lines 5-6.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “a primary synchronization signal” in line 5. It is unclear whether or not it is referring to “a primary synchronization signal” in line 3.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “a secondary synchronization signal” in lines 5-6. It is unclear whether or not it is referring to “a secondary synchronization signal” in line 4.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites “a primary synchronization signal” in line 3. It is unclear whether or not it is referring to “a primary synchronization signal” in claim 6.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 7 recites “a secondary synchronization signal” in line 4. It is unclear whether or not it is referring to “a secondary synchronization signal” in claim 6.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 8 recites “the first signal” in line 5. It is unclear whether or not it is referring to “first signals” in line 4.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 11 recites “first signals” in line 4. It is unclear whether or not it is referring to “first signals” in claim 8, line 4.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 12 recites “a terminal device” in lines 4-5. It is unclear whether or not it is referring to “the first device” or “the second device”.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “first signal” in line 2. It is unclear whether or not it is referring to “the first signal” in claim 8, line 5.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “a first signal” in line 3 and line 4. It is unclear whether or not it is referring to “the first signal” in claim 8, line 5.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “a primary synchronization signal” in line 5. It is unclear whether or not it is referring to “a primary synchronization signal” in line 3.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “a secondary synchronization signal” in lines 5-6. It is unclear whether or not it is referring to “a secondary synchronization signal” in line 4.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “a primary synchronization signal” in line 3. It is unclear whether or not it is referring to “a primary synchronization signal” in claim 13.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “a secondary synchronization signal” in line 4. It is unclear whether or not it is referring to “a secondary synchronization signal” in claim 13.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “the first signal” in line 6. It is unclear whether or not it is referring to “first signals” in line 4.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites “a first signal” in lines 7-8. It is unclear whether or not it is referring to “the first signal” in line 6.  For the purpose of examination, examiner will interpret the claim as best understood.
Claim 15 recites the limitation "the first device" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18 recites “the first signal” in line 5. It is unclear whether or not it is referring to “first signals” in line 4.  For the purpose of examination, examiner will interpret the claim as best understood.
Claims 2-3, 9-10, 16-17, and 19-20 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US 2015/0222401 A1, hereinafter “Xu”).

Regarding claim 1, Xu discloses a method [see Fig. 2, 4, para. 76-90; a method for discovering a UE] comprising: 
receiving, by a first device, configuration information sent by a second device [see Fig. 4, operation 40, para. 77; receiving, by a second UE, reception resource configuration information from the network side (eNB)], wherein the configuration information is used to indicate at least one of a quantity of times for which a third device sends a signal group, a quantity of first signals comprised in the signal group, a time-frequency domain resource position occupied by the first signal, or a periodicity in which the signal group is sent once [see para. 82; the reception resource configuration information includes at least one of: reception resource location information, modulation and coding parameters, and the valid range information of configuration information. The reception resource location information is information indicating resource locations at which a D2D signal is searched for, including frequency resource location information and/or time resource location information; the modulation and coding parameters are parameters used by the first UE transmitting the D2D signal to modulate and encode the D2D signal, including an MCS, etc., and the second UE demodulates and decodes the detected D2D signal according to the modulation and coding parameters; and the valid range information of the configuration information is information indicating a valid range in which the current reception resource configuration information is applicable, including valid area information and/or valid time and other information about the configuration information]; and 
receiving, by the first device based on the configuration information, a first signal sent by the third device [see Fig. 4, operation 41, para. 78; receiving, by the second UE based on the reception resource configuration information, a D2D signal sent by the first UE], wherein the first signal is used by the first device to discover or measure the third device [see Fig. 4, operation 41, para. 78; the D2D signal is used by the second UE to discover or measure the first UE].

Regarding claim 3, Xu discloses sending, by the first device, parameter information to the second device [see para. 80, 83, Fig. 6e, para. 148; transmit a D2D signal reception request including related information to the network side (base station/eNB)]; and 
the receiving, by a first device, configuration information sent by a second device comprises: 
receiving, by the first device, the configuration information, wherein the configuration information is determined based on the parameter information [see Fig. 6e, para. 149; receive the reception resource configuration information according to related information; also see para. 83].

Regarding claim 4, Xu discloses wherein the parameter information is used to indicate at least one of the time-frequency domain resource position occupied by the first signal or the quantity of times for which the third device sends the signal group [see para. 62, 83, 90; transmission resource location information, a transmission period parameter, a parameter of a number of retransmissions].

Regarding claim 15, Xu discloses an apparatus [see Fig. 11, para. 251-257; a UE] comprising: 
a transceiver [see Fig. 11, para. 251-252; transceiver 111], configured to receive configuration information sent by a second device [see Fig. 4, operation 40, para. 77, 252; configured to receive the reception resource configuration information from the network side (base station/eNB)], wherein the configuration information is used to indicate at least one of a quantity of times for which a third device sends a signal group, a quantity of first signals comprised in the signal group, a time-frequency domain resource position occupied by the first signal, or a periodicity in which the signal group is sent once [see para. 82; the reception resource configuration information includes at least one of: reception resource location information, modulation and coding parameters, and the valid range information of configuration information. The reception resource location information is information indicating resource locations at which a D2D signal is searched for, including frequency resource location information and/or time resource location information; the modulation and coding parameters are parameters used by the first UE transmitting the D2D signal to modulate and encode the D2D signal, including an MCS, etc., and the second UE demodulates and decodes the detected D2D signal according to the modulation and coding parameters; and the valid range information of the configuration information is information indicating a valid range in which the current reception resource configuration information is applicable, including valid area information and/or valid time and other information about the configuration information]; and 
a processor [see Fig. 11, para. 251-254; processor 112], configured to receive, based on the configuration information, a first signal sent by the third device [see Fig. 4, operation 41, para. 78, 253; configured to receive, based on the reception resource configuration information, a D2D signal sent by the first UE], wherein the first signal is used by the first device to discover or measure the third device [see Fig. 4, operation 41, para. 78, 254; the D2D signal is used by the second UE to discover or measure the first UE].

Regarding claim 17, Xu discloses wherein the transceiver [see Fig. 11, para. 251-252; transceiver 111] is further configured to send parameter information to the second device [see para. 80, 83, Fig. 6e, para. 148; transmit a D2D signal reception request including related information to the network side (base station/eNB)] and the transceiver [see Fig. 11, para. 251-252; transceiver 111] is further configured to receive the configuration information, wherein the configuration information is determined based on the parameter information [see Fig. 6e, para. 149; receive the reception resource configuration information according to related information; also see para. 83].

Regarding claim 8, Xu discloses a method [see Fig. 2, 4, para. 76-90; a method for discovering a UE], comprising: 
obtaining, by a second device, configuration information [see para. 80-81; the network side (base station/eNB) configured the reception resource configuration information in dedicated signaling or a system broadcast message], wherein the configuration information is used to indicate at least one of a quantity of times for which a third device sends a signal group, a quantity of first signals comprised in the signal group, a time-frequency domain resource position occupied by the first signal, or a periodicity in which the signal group is sent once [see para. 82; the reception resource configuration information includes at least one of: reception resource location information, modulation and coding parameters, and the valid range information of configuration information. The reception resource location information is information indicating resource locations at which a D2D signal is searched for, including frequency resource location information and/or time resource location information; the modulation and coding parameters are parameters used by the first UE transmitting the D2D signal to modulate and encode the D2D signal, including an MCS, etc., and the second UE demodulates and decodes the detected D2D signal according to the modulation and coding parameters; and the valid range information of the configuration information is information indicating a valid range in which the current reception resource configuration information is applicable, including valid area information and/or valid time and other information about the configuration information]; and 
sending, by the second device, the configuration information to a first device [see Fig. 4, operation 40, para. 77; sending, by the network side (base station/eNB), reception resource configuration information to a second UE], wherein the first signal is used by the first device to discover or measure the third device [see Fig. 4, operation 41, para. 78; the D2D signal is used by the second UE to discover or measure the first UE].

Regarding claim 18, Xu discloses an apparatus [see Fig. 12, para. 28-30, 258-264; a base station/eNB] comprising: 
a processor [see Fig. 12, para. 258, 263; processor 122], configured to obtain configuration information [see para. 80-81, 263; configured the reception resource configuration information in dedicated signaling or a system broadcast message], wherein the configuration information is used to indicate at least one of a quantity of times for which a third device sends a signal group, a quantity of first signals comprised in the signal group, a time-frequency domain resource position occupied by the first signal, or a periodicity in which the signal group is sent once [see para. 82; the reception resource configuration information includes at least one of: reception resource location information, modulation and coding parameters, and the valid range information of configuration information. The reception resource location information is information indicating resource locations at which a D2D signal is searched for, including frequency resource location information and/or time resource location information; the modulation and coding parameters are parameters used by the first UE transmitting the D2D signal to modulate and encode the D2D signal, including an MCS, etc., and the second UE demodulates and decodes the detected D2D signal according to the modulation and coding parameters; and the valid range information of the configuration information is information indicating a valid range in which the current reception resource configuration information is applicable, including valid area information and/or valid time and other information about the configuration information], and wherein the first signal is used by a first device to discover or measure the third device [see Fig. 4, operation 41, para. 78; the D2D signal is used by the second UE to discover or measure the first UE]; and 
a transceiver [see Fig. 12, para. 258, 263; transceiver 121], configured to send the configuration information to the first device [see Fig. 4, operation 40, para. 77; configured to send the reception resource configuration information to the second UE].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9-11, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Parkvall et al. (US 2017/0331670 A1, hereinafter “Parkvall”).

Regarding claims 2 and 16, Xu discloses wherein the transceiver [see Fig. 11, para. 251-252; transceiver 111] is further configured to receive the configuration information sent by the second device [see Fig. 4, operation 40, para. 77, 252; configured to receive the reception resource configuration information from the network side (base station/eNB)], wherein the configuration information is triggered based on a configuration request sent by device [see para. 79-80; the reception resource configuration information is triggered by a configuration request sent by the UE].
Xu does not explicitly disclose wherein the configuration information is triggered “by the third device” based on a configuration request sent by “the second” device.
However, Parkvall teaches a first device configured to receive configuration information sent by a second device, wherein the configuration information is triggered by a third device based on a configuration request sent by the second device [see Fig. 11-12, para. 453-460; UE receives RRC Reconfiguration (NX RRC IEs/NX RRC MESSAGE) sent by LTE eNB, wherein the RRC Reconfiguration (NX RRC IEs/NX RRC MESSAGE) is triggered by NX eNB based on a setup request sent by the LTE eNB; also see Fig. 147, steps 2, 3, 5, para. 1652-1655; UE receives MRS configuration sent by NEW BS, wherein the MRS configuration is triggered by ESTABLISHED BS based on a MRS transmission request sent by the NEW BS].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a first device configured to receive configuration information sent by a second device, wherein the configuration information is triggered by a third device based on a configuration request sent by the second device”, as taught by Parkvall, into the system of Xu so that it would configure L1, L2 and L3 parameters and procedures [see Parkvall, para. 453]. 

Regarding claims 9 and 19, Although Xu discloses the processor [see Fig. 12, para. 258, 263; processor 122] configured to obtain the configuration information [see para. 80-82, 263; obtaining the reception resource configuration information] and the transceiver [see Fig. 12, para. 258, 263; transceiver 121], configured to send the configuration information to the first device [see Fig. 4, operation 40, para. 77; configured to send the reception resource configuration information to the second UE],
Xu does not explicitly discloses send a configuration request to the third device; and receive the configuration information sent by the third device, wherein the configuration information is triggered by using the configuration request.
However, Parkvall teaches a device configured to send a configuration request to another device, and receive configuration information sent by the other device, wherein the configuration information is triggered by using the configuration request [see Fig. 11-12, para. 453-460; LTE eNB sends a setup request to NX eNB, and receives a setup response (NX IEs/NX RRC message) sent by the NX eNB, wherein the setup response (NX IEs/NX RRC message) is triggered by using the setup request; also see Fig. 147, steps 2-3, para. 1652-1655; NEW BS sends a MRS transmission request to ESTABLISHED BS, and receive MRS information sent by the ESTABLISHED BS, wherein the MRS information is triggered by using the MRS transmission request].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a device configured to send a configuration request to another device, and receive configuration information sent by the other device, wherein the configuration information is triggered by using the configuration request”, as taught by Parkvall, into the system of Xu so that it would configure L1, L2 and L3 parameters and procedures [see Parkvall, para. 453]. 

	Regarding claims 10 and 20, Xu discloses receive parameter information sent by the first device [see para. 80, 83, Fig. 6e, para. 148; receive a D2D signal reception request including related information sent by the second UE], wherein the configuration information is determined based on the parameter information [see Fig. 6e, para. 149; the reception resource configuration information is determined according to related information; also see para. 83].
Xu does not explicitly disclose send the parameter information to the third device; and receive the configuration information sent by the third device.
However, Parkvall teaches receive parameter information sent by the first device; send the parameter information to the third device; and receive the configuration information sent by the third device, wherein the configuration information is determined based on the parameter information [see Fig. 10-12, para. 443-460; LTE eNB receives measurement report sent by UE; sends a setup request to NX eNB; and receives a setup response (NX IEs/NX RRC message) sent by the NX eNB, wherein the setup response (NX IEs/NX RRC message) is determined by on the measurement report; also see Fig. 158, steps 1, 4, 5, 7, para. 1732-1738; network node receives positioning capability and location information sent by 1st device; sends 1st device positioning information to 2nd device; and receive positioning positioning information sent by the 2nd device, wherein the positioning positioning information is determined based on the 1st device positioning information].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “receive parameter information sent by the first device; send the parameter information to the third device; and receive the configuration information sent by the third device, wherein the configuration information is determined based on the parameter information”, as taught by Parkvall, into the system of Xu so that it would configure L1, L2 and L3 parameters and procedures [see Parkvall, para. 453]. 

Regarding claim 11, Xu discloses wherein the parameter information is used to indicate at least one of the time-frequency domain resource position occupied by the first signal or the quantity of times for which the third device sends the signal group [see para. 62, 83, 90; transmission resource location information, a transmission period parameter, a parameter of a number of retransmissions].

Allowable Subject Matter
Claims 5-7 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2015/0245192 A1), see Fig. 1, 7, para. 126, discloses an UE discovers an LTE cell by detecting a Synchronization Signal (SS). The SS includes a Primary SS (PSS) and a Secondary SS (SSS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469